Nao, Chief Judge:
The protests enumerated in schedule A, annexed to this decision and made- a part hereof, relate to certain imported sisal loop mats which were classified as other floor coverings of pile or tufted construction, of textile materials, valued not over 66% cents per square foot, and assessed with duty at the rate of 15 cents per square foot, pursuant to item 360.10 of the Tariff Schedules of the United States.
It is claimed in said protests that said merchandise is properly dutiable at the rate of 21 per centum ad valorem as sisal floor coverings of pile construction, in which the pile construction is not hand-inserted and not hand-knotted, under item 360.45 of said tariff schedules.
These protests have been submitted for decision upon a written stipulation of counsel for the respective parties hereto which reads as follows:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the plaintiffs and the Assistant Attorney General for the United States that the items marked “A” and initialed WRF (Examiner’s Initials) by Examiner W. R. Farwell (Examiner’s Name) on the invoices covered by the protests enumerated on Schedule “A” attached hereto and made a part hereof and assessed with duty at fifteen cents per square foot under Item 360.10, Tariff Schedules of the United States, and claimed dutiable at 21 percent ad valorem under Item 360.45, TSUS, consists,of sisal floor coverings of pile construction, in which the pile construction is not hand-inserted and not hand-knotted.
IT IS FURTHER STIPULATED AND AGREED that the protests enumerated in Schedule “A” be submitted on this stipulation, said protests being limited to the items marked “A” as aforesaid. .
Upon the agreed statement of facts, we hold the merchandise here in question, identified by invoice items marked and initialed as aforesaid, to be dutiable at the rate of 21 per centum ad valorem as sisal floor coverings of pile construction, in which the pile construction is not hand-inserted and not hand-knotted under item 360.45 of the Tariff Schedules of the United States. To the extent indicated, the specified claim in the protests is sustained. All the other claims are, however, overruled.
Judgment will be entered accordingly.